Title: From John Adams to Robert R. Livingston, 19 March 1782
From: Adams, John
To: Livingston, Robert R.



Amsterdam, 19 March 1782. RC in John Thaxter’s hand (PCC, No. 84, IV, f. 25–60). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:246–265. LbC in both JA’s and John Thaxter’s hands (Adams Papers). The Letterbook text is divided between two Letterbooks, Lb/JA/16 and Lb/JA/18 under the dates of 19 March and 19 April respectively (Adams Papers, Microfilms, Reel Nos. 104, 106). Read in Congress on 12 Nov. 1782, the letter contains English translations of thirteen resolutions, petitions, and addresses supporting the recognition of American independence, the admission of JA as minister plenipotentiary from the United States, and the negotiation of a Dutch-American commercial treaty. Each document expressed concern that Dutch commercial opportunities, created by the American Revolution, would be lost unless the Dutch acted quickly, prior to an Anglo-American peace treaty. JA included several of the texts in A Collection of State-Papers, which documents the events leading to the States General’s resolution of 19 April to recognize the United States. Lb/JA/16 contains the texts of documents one through eleven, as indicated below, and Lb/JA/18 included documents twelve and thirteen: 1. Gelderland’s resolution of 23 Feb. supporting recognition, but postponing a final vote until the commercial provinces acted; 2. petition of 18 March from the manufacturers, merchants, and other traders of Leyden to the grand council of the city; 3. joint petition of 20 March from the merchants, manufacturers, and other inhabitants of Haarlem, Leyden, and Amsterdam to the States General (JA indicates it was only from Amsterdam); 4. petition from the merchants and manufacturers of Amsterdam to the burgomasters and regents of the city; 5. petition of 16 March from the merchants, insurers, and freighters of Rotterdam to the regency of the city; 6. identical petitions of 20 March from the merchants and manufacturers of Haarlem, Leyden, and Amsterdam to the States of Holland; 7. newspaper item of 20 March indicating that the active lobbying of the merchants of Dordrecht led the council of that city to instruct its delegates in the States of Holland to agree to JA’s admission as minister; 8. resolution of 29 March by the States of Holland to recognize the United States and admit JA as minister; 9. petition of the merchants, manufacturers, and factors of Zwolle to the States of Overijssel; 10. request by the merchants of Amsterdam that the city’s regency not be tempted by the illusory advantages of a Russian mediation of the Anglo-Dutch war, but rather continue to support JA’s admission as minister; 11. address of thanks from the merchants, citizens, and inhabitants of Amsterdam to the city’s regency for making it possible for the States of Holland to recognize the United States and admit JA as minister; 12. address of 15 April from the manufacturers, merchants, and other traders of Leyden to the city’s great council, thanking it for its efforts leading to the States of Holland’s recognition of American independence and admission of JA as minister; 13. address of thanks dated 28 April from the manufacturers, merchants, and other traders of Utrecht to the provincial states for its vote to recognize the United States, admit JA as minister, and negotiate a Dutch-American commercial treaty.
